Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This action is responsive to claims filed on November 18, 2021. Claims 1-22 are pending and presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,914,474. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recite similar features as claimed in the U.S. Patent. Each of the instant application claims (claims 1, 9, 17) recite similar features to what’s being claimed on the claims (claims 1 and 15) in said U.S. Patent. For instance, taking claim 1 of the instant application, the claim is directed to providing dynamic content, by a merchant, to a newly registered user to be displayed via a web browser on a user device. In comparison, claim 1 of the U.S. Patent is also directed to serving dynamic content, by a merchant, to an existing user of a client device upon authenticating user identity. While claim limitations slightly differ between the instant application and the U.S. Patent, however, the claimed invention on both applications focuses on providing dynamic content, by a merchant/service provider, upon successful user authentication by an account provider/payment service provider to a user of a client device. Since claims 9 and 17 in the instant application recite similar features as claim 1 of the instant application, same comparison can be made. Additionally, claim 15 of the U.S. Patent recites similar feature as claim 1 of the instant application. 

Dependent claims 2-8, 10-16 and 18-22 of the instant application also recite similar features as of the claims 2-14 and 16-26 of the U.S. Patent. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to omit elements when the remaining elements perform as before. A person of ordinary skill could have arrived at the present claims by omitting the details of said U.S. Patent claims. See In re Karlson (CCPA) 136 USPQ 184, decided January 16, 1963 (“Omission of element and its function in combination is obvious expedient if remaining elements perform same function as before”).

An exemplary to show similarity between conflicting claims 1 on both applications (see table below). 
Instant Application
U.S. Patent No. 8,914,474
1. An account provider system, comprising: 
a non-transitory memory storing instructions; and 
a processor configured to execute the instructions to cause the account provider system to: 
register a user account; 
access user identifier information associated with the user account stored at the account provider system; 
receive a selection of a merchant website identifier via a web browser interface of a web browser application at a user device; 
provide access, via the web browser application, to a merchant website associated with the merchant website identifier; 
determine dynamic content to be provided to the web browser application based on the user identifier information; 
provide the dynamic content to the web browser application while accessing the merchant website; and 
after selection of the merchant website identifier and before receiving additional user selection from the user device, cause display of the dynamic content via the web browser application to the user device.
1. A merchant system comprising: 
a server comprising an application implemented in program code adapted to cause the merchant system to: 
provide a client device with access to an online marketplace over a network; 
receive at the merchant system a user identifier stored by the client device, wherein the user identifier is associated with a user account maintained by a payment service provider system; 
pass the user identifier from the merchant system over the network to the payment service provider system; 
receive dynamic content at the merchant system over the network from the payment service provider system in response to the user identifier, wherein the dynamic content is determined by the payment service provider system; and 
serve the dynamic content from the merchant system over the network to the client device without requiring a user of the client device to actively engage with the payment service provider.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454